(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 UNITED STATES v. TINKLENBERG

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

    No. 09–1498. Argued February 22, 2011—Decided May 26, 2011
The Speedy Trial Act of 1974 (Act) provides, inter alia, that in “any case
  in which a plea of not guilty is entered, the trial . . . shall commence
  within seventy days” after the arraignment, 18 U. S. C. §3161(c)(1),
  but lists a number of exclusions from the 70-day period, including
  “delay resulting from any pretrial motion, from the filing of the mo
  tion through the conclusion of the hearing on, or other prompt dispo
  sition of, such motion,” §3161(h)(1)(D).
     Respondent Tinklenberg’s trial on federal drug and gun charges
  began 287 days after his arraignment. The District Court denied his
  motion to dismiss the indictment on the ground that the trial violated
  the Act’s 70-day requirement, finding that 218 of the days fell within
  various of the Act’s exclusions, leaving 69 nonexcludable days, thus
  making the trial timely. On Tinklenberg’s appeal from his convic
  tion, the Sixth Circuit agreed that many of the 287 days were exclud
  able, but concluded that 9 days during which three pretrial motions
  were pending were not, because the motions did not actually cause a
  delay, or the expectation of delay, of trial. Since these 9 days were
  sufficient to bring the number of nonexcludable days above 70, the
  court found a violation of the Act. And given that Tinklenberg had
  already served his prison sentence, it ordered the indictment dis
  missed with prejudice.
Held:
    1. The Act contains no requirement that the filing of a pretrial mo
 tion actually caused, or was expected to cause, delay of a trial.
 Rather, §3161(h)(1)(D) stops the Speedy Trial clock from running
 automatically upon the filing of a pretrial motion irrespective of
 whether the motion has any impact on when the trial begins. Pp. 3–
 12.
2                  UNITED STATES v. TINKLENBERG

                                  Syllabus

          (a) The Sixth Circuit reasoned that subparagraph (D)’s “delay re-
    sulting from” phrase, read most naturally, requires a court to apply
    the exclusion provision only to motions that actually cause a trial de-
    lay, or the expectation of such a delay. While such a reading is lin-
    guistically reasonable, it is not the only reasonable interpretation.
    The subparagraph falls within a general set of provisions introduced
    by the phrase: “The following periods of delay shall be excluded.”
    §3161(h). That phrase is followed by a list that includes “[a]ny period
    of delay resulting from other proceedings concerning the defendant,
    including. . . .” §3161(h)(1). This latter list is followed by a sublist,
    each member (but one) of which is introduced by the phrase “delay
    resulting from . . . .” Ibid. Those words are followed by a more spe-
    cific description, such as “any pretrial motion” from its “filing”
    “through the conclusion of the hearing on, or other prompt disposition
    of, such motion.” §3161(h)(1)(D). The whole paragraph can be read
    as requiring the automatic exclusion of the members of that specific
    sublist, while referring to those members in general as “periods of de-
    lay” and as causing that delay, not because Congress intended the
    judge to determine causation, but because, in a close to definitional
    way, the words embody Congress’ own view of the matter. Thus, lan-
    guage alone cannot resolve the basic question presented. Pp. 4–7.
          (b) Several considerations, taken together, compel the conclusion
    that Congress intended subparagraph (D) to apply automatically.
    First, subparagraph (D) and neighboring subparagraphs (F) and (H)
    contain language that instructs courts to measure the time actually
    consumed by the specified pretrial occurrence, but those subpara-
    graphs do not mention the date on which the trial begins or was ex-
    pected to begin. Second, during the 37 years since Congress enacted
    the statute, every other Court of Appeals has rejected the Sixth Cir-
    cuit’s interpretation. Third, the Sixth Circuit’s interpretation would
    make the subparagraph (D) exclusion significantly more difficult to
    administer, thereby hindering the Act’s efforts to secure fair and effi-
    cient trials. Fourth, the Court’s conclusion is reinforced by the diffi-
    culty of squaring the Sixth Circuit’s interpretation with the “auto-
    matic application” rule expressed in, e.g., Henderson v. United States,
    476 U. S. 321, 327. Fifth, the legislative history also supports the
    Court’s conclusion. Sixth, because all the subparagraphs but one un-
    der paragraph (1) begin with the phrase “delay resulting from,” the
    Sixth Circuit’s interpretation would potentially extend well beyond
    pretrial motions and encompass such matters as mental and physical
    competency examinations, interlocutory appeals, consideration of
    plea agreements, and the absence of essential witnesses. Pp. 7–12.
       2. The Sixth Circuit also misinterpreted §3161(h)(1)(F), which ex-
    cludes from the 70-day calculation “delay resulting from transporta-
                      Cite as: 563 U. S. ____ (2011)                       3

                                 Syllabus

  tion of any defendant . . . to and from places of examination . . . , ex
  cept that any time consumed in excess of ten days . . . shall be pre
  sumed to be unreasonable.” The lower courts agreed that a total of
  20 transportation days had elapsed when Tinklenberg was evaluated
  for competency, and that because the Government provided no justi
  fication, all days in excess of the 10 days specified in the statute were
  unreasonable. However, the Sixth Circuit exempted 8 weekend days
  and holidays from the count on the theory that subparagraph (F) in
  corporated Federal Rule of Criminal Procedure 45(a), which, at the
  time, excluded such days when computing any period specified in
  “rules” and “court order[s]” that was less than 11 days. Thus, the
  Circuit considered only two transportation days excessive, and the
  parties concede that the eight extra days were enough to make the
  difference between compliance with, and violation of, the Act.
     This Court exercises its discretion to consider the subsidiary sub
  paragraph (F) question because doing so is fairer to Tinklenberg, who
  has already served his sentence. In the Court’s view, subparagraph
  (F) does not incorporate Rule 45. The Act does not say that it does so,
  the Government gives no good reason for such a reading, and the
  Rule itself, as it existed at the relevant time, stated it applied to rules
  and court orders, but said nothing about statutes. The fact that Rule
  45 is revised from time to time also argues against its direct applica
  tion to subparagraph (F) because such changes, likely reflecting con
  siderations other than those related to the Act, may well leave courts
  treating similar defendants differently. The better reading includes
  weekend days and holidays in subparagraph (F)’s 10-day period un
  der the common-law rule that such days are included when counting
  a statutory time period of 10 days unless a statute specifically ex
  cludes them. Many courts have treated statutory time periods this
  way, and Congress has tended specifically to exclude weekend days
  and holidays from statutory time periods of 10 days when it intended
  that result. Indeed, Rule 45 has been recently modified to require a
  similar result. Pp. 12–14.
     3. Although the Sixth Circuit’s interpretations of subparagraphs
  (D) and (F) are both mistaken, the conclusions the court drew from
  its interpretations in relevant part cancel each other out, such that
  the court’s ultimate conclusion that Tinklenberg’s trial failed to com
  ply with the Act’s deadline is correct. Pp. 14–15.
579 F. 3d 589, affirmed.

   BREYER, J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, ALITO, and SOTOMAYOR, JJ., joined, and in which ROBERTS,
C. J., and SCALIA and THOMAS, JJ., joined as to Parts I and III. SCALIA,
J., filed an opinion concurring in part and concurring in the judgment,
4               UNITED STATES v. TINKLENBERG

                               Syllabus

in which ROBERTS, C. J., and THOMAS, J., joined. KAGAN, J., took no part
in the consideration or decision of the case.
                        Cite as: 563 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–1498
                                   _________________


   UNITED STATES, PETITIONER v. JASON LOUIS 

               TINKLENBERG 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                 [May 26, 2011] 


   JUSTICE BREYER delivered the opinion of the Court.
   The Speedy Trial Act of 1974, 18 U. S. C. §3161 et seq.,
provides that in “any case in which a plea of not guilty is
entered, the trial . . . shall commence within seventy days”
from the later of (1) the “filing date” of the information or
indictment or (2) the defendant’s initial appearance before
a judicial officer (i.e., the arraignment). §3161(c)(1). The
Act goes on to list a set of exclusions from the 70-day
period, including “delay resulting from any pretrial mo
tion, from the filing of the motion through the conclusion
of the hearing on, or other prompt disposition of, such
motion.” §3161(h)(1)(D) (2006 ed., Supp. III) (emphasis
added).
   The United States Court of Appeals for the Sixth Circuit
held in this case that a pretrial motion falls within this
exclusion only if it “actually cause[s] a delay, or the expec
tation of a delay, of trial.” 579 F. 3d 589, 598 (2009). In
our view, however, the statutory exclusion does not con
tain this kind of causation requirement. Rather, the filing
of a pretrial motion falls within this provision irrespective
of whether it actually causes, or is expected to cause, delay
2              UNITED STATES v. TINKLENBERG

                       Opinion of the Court

in starting a trial.
                              I
   Jason Louis Tinklenberg, the respondent, was convicted
of violating federal drug and gun laws. 18 U. S. C.
§922(g)(1) (felon in possession of a firearm); 21 U. S. C.
§843(a)(6) (possession of items used to manufacture a
controlled substance). He made his initial appearance
before a judicial officer on October 31, 2005, and the
Speedy Trial clock then began to run. His trial began on
August 14, 2006, 287 days later. Just before trial,
Tinklenberg asked the District Court to dismiss the in
dictment on the ground that the trial came too late, vio
lating the Speedy Trial Act’s 70-day requirement. The
District Court denied the motion after finding that 218
of the 287 days fell within various Speedy Trial Act exclu
sions, leaving 69 nonexcludable days, thereby making the
trial timely.
   On appeal the Sixth Circuit agreed with the District
Court that many of the 287 days were excludable. But it
disagreed with the District Court about the excludability
of time related to three pretrial motions. The Government
filed the first motion, an unopposed motion to conduct a
video deposition of a witness, on August 1, 2006; the Dis
trict Court disposed of the motion on August 3, 2006. The
Government filed the second motion, an unopposed motion
to bring seized firearms into the courtroom as evidence at
trial, on August 8, 2006; the District Court disposed of the
motion on August 10, 2006. Tinklenberg filed the third
motion, a motion to dismiss the indictment under the
Speedy Trial Act, on August 11, 2006; the District Court
denied that motion on August 14, 2006. In the Sixth
Circuit’s view, the nine days during which the three mo
tions were pending were not excludable because the mo
tions did not “actually cause a delay, or the expectation of
delay, of trial.” 579 F. 3d, at 598. Because these 9 days
                  Cite as: 563 U. S. ____ (2011)            3

                      Opinion of the Court

were sufficient to bring the number of nonexcludable days
above 70, the Court of Appeals found a violation of the Act.
And given the fact that Tinklenberg had already served
his prison sentence, it ordered the District Court to dis
miss the indictment with prejudice.
   We granted certiorari at the Government’s request in
order to review the Sixth Circuit’s motion-by-motion cau
sation test. We now reverse its determination. But be
cause we agree with the defendant about a subsidiary
matter, namely, the exclusion of certain holidays and
weekend days during the period in which he was trans
ported for a competency examination, id., at 597, we af
firm the Court of Appeals’ ultimate conclusion.
                           II
                           A
  In relevant part the Speedy Trial Act sets forth a basic
rule:
    “In any case in which a plea of not guilty is entered,
    the trial of a defendant . . . shall commence within
    seventy days from [the later of (1)] the filing date . . .
    of the information or indictment, or . . . [(2)] the date
    the defendant has appeared before a judicial officer of
    the court in which such charge is pending . . . .”
    §3161(c)(1) (2006 ed.).
The Act then says that the “following periods of delay shall
be excluded in computing . . . the time within which the
trial . . . must commence.” §3161(h) (2006 ed., Supp. III).
It lists seven such “periods of delay.”
   It describes the first of these seven excludable periods as
    “(1) Any period of delay resulting from other proceed
    ings concerning the defendant including but not lim
    ited to—
       “(A) delay resulting from any proceeding . . . to de
    termine the mental competency or physical capacity of
4            UNITED STATES v. TINKLENBERG

                     Opinion of the Court

    the defendant;
       “(B) delay resulting from trial with respect to other
    charges . . . ;
       “(C) delay resulting from any interlocutory appeal;
       “(D) delay resulting from any pretrial motion, from
    the filing of the motion through the conclusion of
    the hearing on, or other prompt disposition of, such
    motion;
       “(E) delay resulting from any proceeding relating to
    the transfer of a case [or defendant] . . . from another
    district . . . ;
       “(F) delay resulting from transportation of any de
    fendant from another district, or to and from places of
    examination or hospitalization, except that any time
    consumed in excess of ten days . . . shall be presumed
    to be unreasonable;
       “(G) delay resulting from consideration by the court
    of a proposed plea agreement . . .;
       “(H) delay reasonably attributable to any period, not
    to exceed thirty days, during which any proceeding
    concerning the defendant is actually under advise
    ment by the court.” Ibid. (2006 ed. and Supp. III)
    (emphasis added).
                             B
   The particular provision before us, subparagraph (D),
excludes from the Speedy Trial period “delay resulting
from any pretrial motion, from the filing of the motion
through the conclusion of the hearing on, or other prompt
disposition of, such motion.” §3161(h)(1)(D). The question
is whether this provision stops the Speedy Trial clock from
running automatically upon the filing of a pretrial motion
irrespective of whether the motion has any impact on
when the trial begins. Unlike the Sixth Circuit, we believe
the answer to this question is yes.
   We begin with the Act’s language. The Sixth Circuit
                 Cite as: 563 U. S. ____ (2011)            5

                     Opinion of the Court

based its answer primarily upon that language. It argued
that the phrase “delay resulting from,” read most natu
rally, requires a court to apply the exclusion provision only
to those “motion[s]” that “actually cause a delay, or the
expectation of a delay, of trial.” 579 F. 3d, at 598. We
agree that such a reading is linguistically reasonable, but
the Court of Appeals wrote that there “is no conceivable
way to read this language other than to require a delay to
result from any pretrial motion before excludable time
occurs.” Ibid. See also ibid. (“[T]he statute is clear”). And
here we disagree.
   When the Court of Appeals says that its reading is the
only way any reasonable person could read this language,
it overstates its claim. For one thing, even though the
word “delay” ordinarily indicates a postponement, it need
not inevitably do so. Compare The American Heritage
Dictionary 480 (4th ed. 2000) (“[t]o postpone until a later
time” or “[t]o cause to be later or slower than expected or
desired”) with ibid. (“[t]he interval of time between two
events”). In any event, terms must be read in their statu
tory context in order to determine how the provision in
question should be applied in an individual case.
   Statutory language that describes a particular circum
stance, for example, might require a judge to examine
each individual case to see if that circumstance is present.
But, alternatively, it might ask a judge instead to look at
more general matters, such as when a statute requires a
judge to increase the sentence of one convicted of a “crime
of violence” without requiring the judge to determine
whether the particular crime at issue in a particular case
was committed in a violent manner. See Taylor v. United
States, 495 U. S. 575, 602 (1990) (“crime of violence” char
acterizes the generic crime, not the particular act commit
ted). Similarly a statute that forbids the importation of
“wild birds” need not require a court to decide whether a
particular parrot is, in fact, wild or domesticated. It may
6             UNITED STATES v. TINKLENBERG

                      Opinion of the Court

intend to place the entire species within that definition
without investigation of the characteristics of an individ
ual specimen. See United States v. Fifty-Three (53) Eclec
tus Parrots, 685 F. 2d 1131, 1137 (CA9 1982).
   More than that, statutory language can sometimes
specify that a set of circumstances exhibits a certain char
acteristic virtually as a matter of definition and irrespec
tive of how a court may view it in a particular case. A
statute that describes “extortion” as a “crime of violence”
makes that fact so by definition, without asking a court
to second-guess Congress about the matter. 18 U. S. C.
§924(e)(2)(B)(ii) (2006 ed.) (defining “violent felony” to
include extortion for purposes of the Armed Career Crimi
nal Act).
   The statute before us, though more complex, can be read
similarly. The pretrial motion subparagraph falls within a
general set of provisions introduced by the phrase: “The
following periods of delay shall be excluded.” §3161(h)
(2006 ed., Supp. III). That phrase is then followed by a list
that includes “[a]ny period of delay resulting from other
proceedings concerning the defendant, including . . . .”
§3161(h)(1). This latter list is followed by a sublist, each
member (but one) of which is introduced by the phrase
“delay resulting from . . . ,” ibid. (2006 ed. and Supp. III),
which words are followed by a more specific description,
such as “any pretrial motion” from its “filing” “through the
conclusion of the hearing on, or other prompt disposition
of, such motion.” §3161(h)(1)(D) (2006 ed., Supp. III). The
whole paragraph can be read as requiring the automatic
exclusion of the members of that specific sublist, while
referring to those members in general as “periods of delay”
and as causing that delay, not because Congress intended
the judge to determine causation, but because, in a close to
definitional way, the words embody Congress’ own view of
the matter.
   It is not farfetched to describe the members of the spe
                 Cite as: 563 U. S. ____ (2011)            7

                     Opinion of the Court

cific sublist in the statute before us in this definitional
sense—as “periods of delay” or as bringing about delay.
After all, the exclusion of any of the specific periods de
scribed always delays the expiration of the 70-day Speedy
Trial deadline. Or Congress might have described the
specific periods listed in paragraph (1) as “periods of de
lay” and “delay[s] resulting from” simply because periods
of the type described often do cause a delay in the start of
trial. Both explanations show that, linguistically speak
ing, one can read the statutory exclusion as automatically
applying to the specific periods described without leaving
to the district court the task of determining whether the
period described would or did actually cause a postpone
ment of the trial in the particular case. Thus, language
alone cannot resolve the basic question presented in this
case. But when read in context and in light of the stat
ute’s structure and purpose, we think it clear that Con
gress intended subparagraph (D) to apply automatically.
                               C
   We now turn to several considerations, which, taken
together, convince us that the subparagraphs that specifi
cally list common pretrial occurrences apply automatically
in the way we have just described. First, subparagraph
(D) clarifies that the trial court should measure the period
of excludable delay for a pretrial motion “from the filing of
the motion through the conclusion of the hearing on, or
other prompt disposition of such motion,” but nowhere
does it mention the date on which the trial begins or was
expected to begin. §3161(h)(1)(D) (2006 ed., Supp. III).
Thus, it is best read to instruct measurement of the time
actually consumed by consideration of the pretrial mo
tion. Two other related subparagraphs contain clarifying
language that contemplates measurement of the time
actually consumed by the specified pretrial occurrence
without regard to the commencement of the trial. See
8             UNITED STATES v. TINKLENBERG

                     Opinion of the Court

§3161(h)(1)(F) (“Any time consumed in excess of ten days
from the date an order of removal or an order directing
such transportation, and the defendant’s arrival at the
destination shall be presumed to be unreasonable”);
§3161(h)(1)(H) (“delay reasonably attributable to any
period, not to exceed thirty days, during which any pro
ceeding concerning the defendant is actually under ad
visement by the court”). If “delay” truly referred to the
postponement of trial, then presumably those subpara
graphs would instruct that excludable periods should be
measured from the date that trial was otherwise sched
uled to begin.
  Second, we are impressed that during the 37 years since
Congress enacted the Speedy Trial Act, every Court of
Appeals has considered the question before us now, and
every Court of Appeals, implicitly or explicitly, has re
jected the interpretation that the Sixth Circuit adopted in
this case. See United States v. Wilson, 835 F. 2d 1440,
1443 (CADC 1987) (explicit), abrogated on other grounds
by Bloate v. United States, 559 U. S. ___ (2010); United
States v. Hood, 469 F. 3d 7, 10 (CA1 2006) (explicit);
United States v. Cobb, 697 F. 2d 38, 42 (CA2 1982) (ex
plicit), abrogated on other grounds by Henderson v. United
States, 476 U. S. 321 (1986); United States v. Novak, 715
F. 2d 810, 813 (CA3 1983) (explicit) abrogated on other
grounds by Henderson v. United States, 476 U. S. 321
(1986); United States v. Dorlouis, 107 F. 3d 248, 253–254
(CA4 1997) (explicit); United States v. Green, 508 F. 3d
195, 200 (CA5 2007) (explicit); United States v. Montoya,
827 F. 2d 143, 151 (CA7 1987) (explicit); United States v.
Titlbach, 339 F. 3d 692, 698 (CA8 2003) (implicit); United
States v. Van Brandy, 726 F. 2d 548, 551 (CA9 1984)
(explicit); United States v. Vogl, 374 F. 3d 976, 985–986
(CA10 2004) (explicit); United States v. Stafford, 697 F. 2d
1368, 1371–1372 (CA11 1983) (explicit). This unanimity
among the lower courts about the meaning of a statute of
                  Cite as: 563 U. S. ____ (2011)             9

                      Opinion of the Court

great practical administrative importance in the daily
working lives of busy trial judges is itself entitled to strong
consideration, particularly when those courts have main
tained that interpretation consistently over a long a period
of time. See General Dynamics Land Systems, Inc. v.
Cline, 540 U. S. 581, 593–594 (2004).
   Third, the Sixth Circuit’s interpretation would make the
subparagraph (D) exclusion significantly more difficult to
administer. And in doing so, it would significantly hinder
the Speedy Trial Act’s efforts to secure fair and efficient
criminal trial proceedings. See Zedner v. United States,
547 U. S. 489, 497 (2006) (noting that the Act’s exceptions
provide “necessary flexibility”); H. R. Rep. No. 93–1508, p.
15 (1974) (the Act seeks to achieve “efficiency in the proc
essing of cases which is commensurate with due process”);
S. Rep. No. 93–1021, p. 21 (1974). Trial judges may, for
example, set trial dates beyond 70 days in light of other
commitments. And in doing so, a trial judge may well be
aware, based on his or her experience, that pretrial mo
tions will likely consume the extra time—even though the
judge may know little about which specific motions will be
filed, when, and how many. How is that judge to apply the
Sixth Circuit’s approach, particularly when several, in
cluding unanticipated, pretrial proceedings did consume
the time in question?
   Moreover, what is to happen if several excludable and
several nonexcludable potential causes of delay (e.g., pre
trial motions to take depositions, potential scheduling
conflicts, various health examinations, etc.) coincide,
particularly in multidefendant cases? Can the judge,
motion by motion, decide which motions were responsible
and which were not responsible for postponing what oth
erwise might have been an earlier trial date? And how is
a defendant or his attorney to predict whether or when a
judge will later find a particular motion to have caused a
postponement of trial? And if the matter is difficult to
10            UNITED STATES v. TINKLENBERG

                     Opinion of the Court

predict, how is the attorney to know when or whether he
or she should seek further postponement of the 70-day
deadline?
   With considerable time and judicial effort, perhaps
through the use of various presumptions, courts could find
methods for overcoming these and other administrative
difficulties. In some instances, the judge may know at the
time of filing that a given motion is easily resolved or that
its complexity will almost certainly postpone the trial.
Judges could note on the record their predictions about
whether the motion will postpone trial at the time that the
motion is filed. Parties could also stipulate as to whether
a given motion would be excluded from the Speedy Trial
clock. But those theoretical strategies would not prevent
all or even most mistakes, needless dismissals of indict
ments, and potential retrials after appeal—all of which
exact a toll in terms of the fairness of and confidence in
the criminal justice system. And any such future strate
gies for administering the Sixth Circuit’s rule cannot
provide a present justification for turning the federal
judicial system away from the far less obstacle-strewn
path that the system has long traveled.
   Fourth, we are reinforced in our conclusion by the diffi
culty of squaring the Sixth Circuit’s interpretation with
this Court’s precedent. In Henderson v. United States, 476
U. S. 321 (1986), the Court rejected the contention that
the exclusion provision for pretrial motions governs only
reasonable delays. The Court there concluded (as the
Court of Appeals had held) that the exclusion “was in
tended to be automatic.” Id., at 327 (quoting United States
v. Henderson, 746 F. 2d 619, 622 (CA9 1984); internal
quotation marks omitted). See also Bloate v. United
States, 559 U. S. ___ (2010) (holding based in part on
the view that the exclusion applies “automatically” to the
specified period of delay). Henderson did not consider
whether a trial court must determine whether the pretrial
                  Cite as: 563 U. S. ____ (2011)           11

                      Opinion of the Court

motion actually caused postponement of the trial in each
individual case. But the Sixth Circuit’s interpretation
would nonetheless significantly limit the premise of “auto
matic application” upon which the case rests.
   Fifth, for those who find legislative history useful, it is
worthwhile noting, (as this Court noted in Henderson)
that the Senate Report concerning the reenactment of the
provision in 1979 described it, along with the other provi
sions in §3161(h)(1), as referring to “specific and recurring
periods of time often found in criminal cases,” and charac
terized them as “automatically excludable delay,” S. Rep.
No. 96–212, p. 9 (1979). See H. R. Rep. No. 93–1508, at 21
(“The time limits would be tolled by hearings, proceedings
and necessary delay which normally occur prior to the
trial of criminal cases” (emphasis added)); S. Rep. No. 93–
1021, at 21 (“[The Act] has carefully constructed exclu
sions and exceptions which permit normal pre-trial prepa
ration in the ordinary noncomplex cases which represent
the bulk of business in the Federal courts”). But cf. id., at
35 (paragraph (h)(1) excludes “[d]elays caused by proceed
ings relating to the defendant” (emphasis added)).
   Sixth, because all the subparagraphs but one under
paragraph (1) begin with the phrase “delay resulting
from,” the Sixth Circuit’s interpretation would potentially
extend well beyond pretrial motions and encompass such
matters as mental and physical competency examinations,
interlocutory appeals, consideration of plea agreements,
and the absence of essential witnesses. See §3161(h)(1)
(2006 ed., Supp. III); §3161(h)(3)(A) (2006 ed.). Given the
administrative complexity the causation requirement
would bring about in all these areas, those Circuits that
have considered a causation requirement in respect to
these other matters have rejected it. See, e.g., United
States v. Pete, 525 F. 3d 844, 852 (CA9 2008) (interlocutory
appeal); United States v. Miles, 290 F. 3d 1341, 1350
(CA11 2002) (unavailability of essential witnesses); United
12            UNITED STATES v. TINKLENBERG

                     Opinion of the Court

States v. Robinson, 887 F. 2d 651, 656–657 (CA6 1989)
(trial on other charges). That further complexity, along
with these lower court holdings, reinforce our conclusion.
   We consequently disagree with the Sixth Circuit that
the Act’s exclusion requires a court to find that the event
the exclusion specifically describes, here the filing of the
pretrial motion, actually caused or was expected to cause
delay of a trial. We hold that the Act contains no such
requirement.
                            III
  Tinklenberg also argues that the Sixth Circuit wrongly
interpreted a different exclusion provision, this time the
provision excluding
     “delay resulting from transportation of any defendant
     from another district, or to and from places of exami
     nation or hospitalization, except that any time con
     sumed in excess of ten days from the date an order of
     removal or an order directing such transportation,
     and the defendant’s arrival at the destination shall be
     presumed to be unreasonable.” §3161(h)(1)(F) (2006
     ed., Supp. III) (emphasis added).
The District Court granted Tinklenberg’s request for a
competency evaluation and he was transported to a medi
cal facility for examination. The lower courts agreed that
a total of 20 transportation days elapsed and that since
the Government provided no justification, all days in
excess of the 10 days specified in the statute were unrea
sonable. But in counting those excess days, the court
exempted weekend days and holidays. Since Veterans
Day, Thanksgiving Day, and three weekends all fell
within the 20-day period, only 2 days, not 10 days, were
considered excessive, during which the 70-day Speedy
Trial Act clock continued to tick.
  Tinklenberg argues that subparagraph (F) does not
                 Cite as: 563 U. S. ____ (2011)          13

                     Opinion of the Court

exempt weekend days and holidays; hence the court
should have considered 10, not 2, days to be excessive.
And the parties concede that those 8 extra ticking days are
enough to make the difference between compliance with,
and violation of, the Act.
  As the Solicitor General notes, we may consider, or
“decline to entertain,” alternative grounds for affirmance.
See United States v. Nobles, 422 U. S. 225, 242, n. 16
(1975). In this case, we believe it treats Tinklenberg, who
has already served his sentence, more fairly to consider
the alternative ground and thereby more fully to dispose of
the case.
  The Sixth Circuit exempted weekend days and holidays
because it believed that subparagraph (F) incorporated
Federal Rule of Criminal Procedure 45(a). At the relevant
time, that Rule excluded weekend days and holidays when
computing any period of time specified in the “rules,” in
“any local rule,” or in “any court order” that was less than
11 days. Fed. Rule Crim. Proc. 45(a) (2005). But in our
view subparagraph (F) does not incorporate Rule 45. The
Act does not say that it incorporates Rule 45. The Gov
ernment has given us no good reason for reading it as
incorporating the Rule. And the Rule itself, as it existed
at the relevant time, said that it applied to “rules” and to
“orders,” but it said nothing about statutes. Other things
being equal, the fact that Rule 45 is revised from time to
time also argues against its direct application to subpara
graph (F). That is because those changes, likely reflecting
considerations other than those related to the Speedy
Trial Act, may well leave courts treating similar defen
dants differently.
  Without relying upon a cross-reference to Rule 45, we
believe the better reading of subparagraph (F) would
include weekend days and holidays in its 10-day time
period. Under the common-law rule, weekend days and
holidays are included when counting a statutory time
14            UNITED STATES v. TINKLENBERG

                     Opinion of the Court

period of 10 days unless the statute specifically excludes
them. See 74 Am. Jur. 2d, Time §22, p. 589 (2001)
(in calculating time periods expressed in statutes, “when
the time stipulated must necessarily include one or more
Saturdays, Sundays, or holidays, those days will not be
excluded, in the absence of an express proviso for their
exclusion”). Many courts have treated statutory time
periods this way. See, e.g., Howeisen v. Chapman, 195
Ind. 381, 383–384, 145 N. E. 487, 488 (1924); American
Tobacco Co. v. Strickling, 88 Md. 500, 508–511, 41 A.
1083, 1086 (1898). And Congress has tended specifically
to exclude weekend days and holidays from statutory time
periods of 10 days when it intended that result. Compare
18 U. S. C. §3142(d)(2) (permitting the temporary deten
tion of certain defendants “for a period of not more than
ten days, excluding Saturdays, Sundays, and holidays”)
and 5 U. S. C. §552a(d)(2)(A) (requiring an agency to
acknowledge receipt of a request to amend agency records
within “10 days (excluding Saturdays, Sundays, and legal
public holidays)”) with 18 U. S. C. §2518(9) (establishing a
10-day period for disclosing applications for and court
orders authorizing wiretaps without specifically excluding
weekends and holidays) and §4244(a) (providing a 10-day
period after conviction for filing a motion to request men
tal health treatment without specifically excluding week
ends and holidays). Indeed, Rule 45 has been recently
modified so that now (though not at the time of Tinklen
berg’s proceedings) it requires a similar result. Fed. Rule
Crim. Proc. 45(a)(1) (2010) (instructing that weekend days
and holidays are to be counted when calculating all time
periods, including statutory time periods for which no
alternative method of computing time is specified).
                     *    *    *
  We disagree with the Sixth Circuit’s interpretation of
both subparagraph (D) and subparagraph (F), and now
                 Cite as: 563 U. S. ____ (2011)         15

                     Opinion of the Court

hold that its interpretations of those two provisions are
mistaken. Nonetheless the conclusions the court drew
from those two interpretations in relevant part cancel
each other out such that the court’s ultimate conclusion
that Tinklenberg’s trial failed to comply with the Speedy
Trial Act’s deadline is correct. Therefore, the Sixth Cir
cuit’s judgment ordering dismissal of the indictment on
remand is
                                                 Affirmed.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.
                  Cite as: 563 U. S. ____ (2011)            1

                      Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 09–1498
                          _________________


   UNITED STATES, PETITIONER v. JASON LOUIS 

               TINKLENBERG 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                         [May 26, 2011] 


   JUSTICE SCALIA, with whom THE CHIEF JUSTICE and
JUSTICE THOMAS join, concurring in part and concurring
in the judgment.
   I join Parts I and III of the Court’s opinion. I agree with
the judgment of the Court in Part II that a pretrial motion
need not actually postpone a trial, or create an expecta
tion of postponement, in order for its pendency to be ex
cluded under the Speedy Trial Act of 1974, 18 U. S. C.
§3161(h)(1)(D) (2006 ed., Supp. III). But I think that
conclusion is entirely clear from the text of the Speedy
Trial Act, and see no need to look beyond the text. The
clarity of the text is doubtless why, as the Court’s opinion
points out, ante, at 8, every Circuit disagrees with the
Sixth Circuit’s conclusion. That is the direction in which
the causality proceeds: Clarity of text produces unanimity
of Circuits—not, as the Court’s opinion would have it,
unanimity of Circuits clarifies text.
   As the Court discusses, ante, at 5, the word “delay” can
mean postponement, but it can also mean an “interval of
time between two events.” American Heritage Dictionary
480 (4th ed. 2000). One might refer to the “delay” between
two ticks of a clock, or between seeing lightning and hear
ing thunder, but that does not imply that the first post
poned or slowed the second. Here there are substantial
textual indications that the word “delay” similarly refers
2               UNITED STATES v. TINKLENBERG

                         Opinion of SCALIA, J.

to the period between ticks of the speedy trial clock—in
other words, the period during which the Speedy Trial
Act’s 70-day requirement is tolled.
   Interpreting the “delay” referred to in §3161(h)(1)(D) (or
referred to anywhere else in §3161(h)) as the delay of a
trial date* would make little sense in light of the context
of the provision and the structure of the statute. Section
3161(h)(1)(D) specifies starting and stopping points for the
excludable “delay” that bear no relation whatsoever to the
actual amount of time that a trial might be postponed by a
pretrial motion. It equates the “delay resulting from any
pretrial motion” to the period of time between “the filing
of the motion” and “the conclusion of the hearing on, or
other prompt disposition of, such motion.” This equation is
possible if “delay” refers to an interval of time excludable
for purposes of the Speedy Trial Act, but it makes no sense
if “delay” refers to the time a trial is postponed. Consider,
for example, a pretrial motion that is pending for 10 days
but causes the district court to push back a trial’s begin
ning by only one day. In such a situation, §3161(h)(1)(D)
would require that the entire 10-day period be excluded
for Speedy Trial Act purposes.
   Neighboring statutory provisions, moreover, link the
excludable “delay” to the time consumed by the specified
event, not the number of days a trial is postponed. Section
3161(h)(1)(H), for example, excludes “delay reasonably
attributable to any period, not to exceed thirty days,
during which any proceeding concerning the defendant
is actually under advisement by the court.” And
§3161(h)(1)(F) excludes “delay resulting from transporta
——————
   * I consider only this possibility, and not the extended meaning in
vented by the Sixth Circuit (“expectation of a dela[y] of trial”)—
presumably to explain how delay can be computed ex ante, before any
trial delay has actually occurred. See 579 F. 3d 589, 598 (2009).
“[E]xpectation of a delay” is simply not one of the possible meanings of
“delay.”
                  Cite as: 563 U. S. ____ (2011)             3

                      Opinion of SCALIA, J.

tion . . . except that any time consumed in excess of ten
days from . . . an order directing such transportation, and
the defendant’s arrival at the destination shall be pre
sumed to be unreasonable.” If “delay” means trial delay, it
makes little sense for Congress to have placed a limit upon
the “time consumed” in transporting a defendant rather
than upon the permissible postponement of trial date.
   The Speedy Trial Act’s structure also suggests that
§3161(h)(1)(D) is meant to apply automatically and is not
dependent on predicate findings of postponement. Section
3161(h) lists various types of delay that may be excluded,
the first six of which (including §3161(h)(1)(D)) make no
reference to any required findings. But the seventh, which
excludes “delay resulting from a continuance granted by
any judge,” conditions that exclusion upon certain find
ings, §3161(h)(7)(A). In light of this difference in formula
tion, we have held that the first six exclusions are “ ‘auto
matic,’ ” apply “regardless of the specifics of the case,” and
require no district-court findings. Bloate v. United States,
559 U. S. ___, ___, n. 1, ___ (2010) (slip op., at 1, n. 1, 6);
see also Henderson v. United States, 476 U. S. 321, 327
(1986). Tinklenberg’s incorporation of a threshold inquiry
into §3161(h)(1)(D) would make it none of these things.
   Delay of trial is also ruled out by the fact that the text
is forward looking. It says that the “following periods of
delay shall be excluded in computing . . . the time within
which the trial . . . must commence.” §3161(h) (emphasis
added). This is designed to enable the determination in
advance of the date by which the trial “must commence.”
Quite obviously, if the specified delays did not count
unless and until they delayed the trial, one could not know
whether they counted until after the fact. And on that
interpretation the provision should have read, not “the
time within which the trial . . . must commence,” but
rather “the time within which the trial . . . should have
commenced.”
4              UNITED STATES v. TINKLENBERG

                      Opinion of SCALIA, J.

   And finally, there are the administrative difficulties
that arise when “delay” is taken to mean “delay in trial,”
discussed in the Court’s opinion at pages 9–10. These are
not relevant on their own, but only because they bear upon
the meaning of the text. When one of two possible mean
ings yields impracticable results, the other meaning is
more likely correct.
   Tinklenberg would invent a threshold inquiry applicable
only to §3161(h)(1)(D): If, he says, at least some delay of
the trial date has occurred, then the entire period specified
in §3161(h)(1)(D) may be excluded. This makes no sense.
First, nothing in the statute supports treating the word
“delay” as a trigger for an exclusion of an unrelated period
of time; quite the opposite, §3161(h)(1)(D) treats the period
of “delay” and the pendency of the pretrial motion equiva
lently. Second, that interpretation would ascribe different
meanings to the word “delay” as it is used throughout the
Speedy Trial Act. “[D]elay resulting from any interlocu
tory appeal,” §3161(h)(1)(C), for example, would refer to
the number of days a trial was postponed; but “delay
resulting from any pretrial motion,” §3161(h)(1)(D), would
refer to the different period specified in that paragraph.
Identical words used in different parts of a statute are pre
sumed to have the same meaning absent indication to
the contrary, and here no such indication exists. See IBP,
Inc. v. Alvarez, 546 U. S. 21, 34 (2005).
   Tinklenberg also argues that his interpretation draws
support from the phrase “resulting from,” which appears
after the word “delay” in §3161(h)(1)(D). He asserts that
this phrase “underscores that Subsection (D) excludes
periods of delay that occur as a consequence of pretrial
motions, not merely the time during which such motions
are pending.” Brief for Respondent 17. That is true
enough, but it sheds no light on the meaning of the word
“delay.” Cf. Bloate, supra, at ___, n. 9 (slip op., at 8, n. 9).
There is nothing odd in saying that an interval of exclud
                 Cite as: 563 U. S. ____ (2011)           5

                     Opinion of SCALIA, J.

able time under §3161(h)(1)(D) arises “as a consequence”
of a party’s having filed a pretrial motion; if no pretrial
motion is filed, no delay results.